13‐2844 
      Gonzalez v. Hasty 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                   August Term, 2014 
 4                 (Argued:  May 28, 2015                               Decided:  September 3, 2015) 
 5                                                                   Docket No. 13‐2844 

 6                                                                                            
 7                                                                    Esteban Gonzalez, 
 8                                                                   Plaintiff–Appellant, 

 9                                                                            v. 

10        Dennis W. Hasty, James Sherman, Salvatore LoPresti, Ortiz, Inspector Barrere, 
11                                   C.O. White, #8413, 
12                                 Defendants–Appellees. 
13                                                                                            
14    Before:                      SACK, LYNCH, and CHIN, Circuit Judges. 
15                  The plaintiff, Esteban Gonzalez, appeals from a July 22, 2013, judgment of 

16    the United States District Court for the Eastern District of New York (Brian M. 

17    Cogan, Judge) dismissing his First, Fifth, and Eighth Amendment claims brought 

18    pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 

19    U.S. 388 (1971), on the ground that he failed to institute his action within the time 

20    limit set by the applicable three‐year statute of limitations.  His claims arose in 

21    connection with his confinement in the Special Housing Unit of the Metropolitan 

                                                                  
          
         The Clerk of Court is directed to amend the official caption to conform to the caption 
      above. 
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    Correctional Center in Manhattan, and then the Special Housing Unit of the 

 2    Metropolitan Detention Center in Brooklyn, for an extended period of time, 

 3    allegedly without procedural protections, and in retaliation for protected speech.  

 4    We conclude that the district court correctly applied the three‐year statute of 

 5    limitations to Gonzalezʹs First Amendment claim, but that it erred in holding that 

 6    his Fifth and Eighth Amendment claims are time‐barred in their entirety. 


 7          We therefore AFFIRM in part, and VACATE and REMAND to the district 

 8    court in part for further proceedings. 


 9                                              AMEER BENNO, Benno & Associates, P.C., 
10                                              New York, NY, (Michael A. Young, New 
11                                              York, NY, on the brief), for Plaintiff–
12                                              Appellant. 
13                                              RACHEL BALABAN, Assistant United 
14                                              States Attorney (Varuni Nelson, Assistant 
15                                              United States Attorney, on the brief), for 
16                                              Kelly T. Currie, Acting United States 
17                                              Attorney for the Eastern District of New 
18                                              York, Brooklyn, NY, for Defendants–
19                                              Appellees Dennis W. Hasty, James Sherman, 
20                                              Ortiz, Inspector Barrere, C.O. White, # 8413. 
21     
22    SACK, Circuit Judge: 
23          This is an appeal from a July 22, 2013, judgment of the United States 

24    District Court for the Eastern District of New York (Brian M. Cogan, Judge), 



                                                  2 
       
                                                                                         No. 13‐2844 
                                                                                     Gonzalez v. Hasty 

 1    granting the defendantsʹ motion to dismiss1 plaintiff Esteban Gonzalezʹs First, 

 2    Fifth, and Eighth Amendment claims, brought pursuant to Bivens v. Six Unknown 

 3    Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), relating to his 

 4    confinement in the Special Housing Units in two federal prison facilities, both 

 5    located within the City of New York.  The district court concluded that the 

 6    plaintiff failed to file his complaint within the three‐year statute of limitations 

 7    applicable to Bivens claims.  The result was premised principally on a 

 8    determination that the continuing violation doctrine did not apply to any of 

 9    Gonzalezʹs claims.  We conclude that the continuing violation doctrine does 

10    apply to Gonzalezʹs Eighth Amendment claim, but that it does not apply to his 

11    First or Fifth Amendment claims.  Certain aspects of his Fifth Amendment claim 

12    may nevertheless be timely.   
                                                                  
         The defendants filed a motion to dismiss or, in the alternative, for summary 
          1

      judgment.  The district courtʹs decision states at the outset that ʺ[t]he case is before [it] 
      on defendantsʹ motion for summary judgment,ʺ Gonzalez v. Hasty, 12‐cv‐5013, 2013 WL 
      3816587, at *1, 2013 U.S. Dist. LEXIS 102215, at *1 (E.D.N.Y. July 22, 2013), but concludes 
      by granting the ʺ[d]efendantsʹ motion to dismiss,ʺ id., 2013 WL 3816587, at *5, 2013 U.S. 
      Dist. LEXIS 102215, at *13.  Despite the district courtʹs reference to summary judgment, 
      we read its decision as a grant of a motion to dismiss under Rule 12(b)(6).  See, e.g., 
      Gonzalez v. Hasty, Judgment, 12‐cv‐5013 Dkt. No. 122 (July 22, 2013) (Supp. Appʹx 285) 
      (ʺORDERED and ADJUDGED that Defendantsʹ motion to dismiss is granted; and that 
      judgment is hereby entered in favor of Defendants, dismissing the Amended 
      Complaint.ʺ); see also Gonzalez v. Hasty, Minute Entry, 12‐cv‐5013 (Mar. 11, 2013) (Pl.ʹs 
      Appʹx 30) (ordering defendants to ʺlimit their reply to plaintiffʹs opposition to 
      defendantsʹ motion to dismiss, not to plaintiffʹs 56.1 response or those portions of his 
      response that address summary judgmentʺ). 
                                                                     3 
       
                                                                                       No. 13‐2844 
                                                                                   Gonzalez v. Hasty 

 1                                                                   BACKGROUND 

 2    Facts 

 3                  On February 28, 1999, Gonzalez stabbed a fellow inmate at the 

 4    Metropolitan Correctional Center in Manhattan (the ʺMCCʺ), with a ʺknife‐likeʺ 

 5    object.2  Gonzalez was placed under administrative detention in the Special 

 6    Housing Unit (the ʺSHUʺ) later that day, and remained confined therein for more 

 7    than two years, until July 24, 2001.  

 8                  On July 24, 2001, Gonzalez was transferred from the MCC to the 

 9    Metropolitan Detention Center (the ʺMDCʺ)3 in Brooklyn, New York.  When he 

10    arrived, he was immediately placed in the MDC SHU.  He remained there for 

11    more than nine additional months, until on or about May 11, 2002. 4  Gonzalez 

12    alleges that the MCC warden, defendant Dennis Hasty, ordered Gonzalezʹs 

13    transfer to the MDC prior to his reassignment to the post of MDC warden so that 

14    Hasty could continue to supervise Gonzalez.  An MCC corrections officer told 

                                                                  
          Because we are reviewing the grant of a motion to dismiss, for the purposes of this 
          2

      appeal, we accept as true the factual allegations in Gonzalezʹs complaint.  Vietnam Assʹn 
      for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008). 
        3  Although we thus provide definitions for the MCC in Manhattan and the MDC in 

      Brooklyn, because of the similarities of the initials, names, and functions of the 
      institutions, in an effort to assist the reader, we will from time to time refer to them as 
      ʺMCC (Manhattan)ʺ and ʺMDC (Brooklyn).ʺ 
        4 The government claims that Gonzalez was released on April 15, 2002.  At this stage of 

      the proceedings, however, we accept the date pled in the complaint.   
                                                                          4 
       
                                                                                      No. 13‐2844 
                                                                                  Gonzalez v. Hasty 

 1    Gonzalez, ʺ[y]ouʹre going to MDC to be with your friend Warden Hasty.ʺ  

 2    Compl. ¶ 41 (Pl.ʹs Appʹx 72).  Defendant Salvatore LoPresti, captain of security at 

 3    the MDC (Brooklyn), ʺaccepted that transfer with the knowledge that it was 

 4    being made to enable [Hasty] to continue to exercise control over and abuse 

 5    Plaintiff Gonzalez.ʺ  Id.  

 6                  Hasty made it known that ʺhe had a personal vendetta against [] Gonzalez, 

 7    [and] that [Hasty] would not release [] Gonzalez from [the] SHU under any 

 8    circumstances . . . .ʺ  Compl. ¶ 29 (Pl.ʹs Appʹx 68).  Gonzalez contends that this 

 9    vendetta was motivated by racial animus, as evidenced by the fact that the 

10    Federal Bureau of Prisons (ʺBOPʺ) previously had ordered Hasty to remove a 

11    Confederate flag from his office. 

12                  While in the SHU, Gonzalez was not afforded all of the procedural 

13    protections to which he asserts he was entitled under 28 C.F.R. § 541.22(c)(1).5  

14    This rule required that within three work days of an inmateʹs confinement in the 

15    SHU, a Segregation Review Officer (ʺSROʺ) review the administrative detention.  

16    The SRO was further required to review the case outside of the inmateʹs presence 

17    for every week of confinement, and hold a formal hearing and review with the 
                                                                  
         The relevant code provision, which addresses prisoner detention in special housing 
          5

      units, was amended in 2011.  All references here, however, are to the version in effect at 
      the time of Gonzalezʹs detention. 
                                                                     5 
       
                                                                                 No. 13‐2844 
                                                                             Gonzalez v. Hasty 

 1    inmate present every 30 days.  28 C.F.R. § 541.22(c)(1).  The BOP was also 

 2    required to conduct a psychological assessment every 30 days to determine, inter 

 3    alia, whether the inmate posed an ongoing threat to himself or others.  Id.  

 4          Instead of complying with these regulations, the defendants falsified forms 

 5    to make it appear as though they were in compliance, ʺheld unauthorized weekly 

 6    meetings to determine which inmates were to be released from [the] SHU and 

 7    returned to general population,ʺ Compl. ¶ 27 (Pl.ʹs Appʹx 68), and ignored 

 8    psychological assessments suggesting that Gonzalez ʺwas not in need of further 

 9    SHU confinement,ʺ Compl. ¶ 38 (Pl.ʹs Appʹx 71).  In sum, Gonzalez alleges that 

10    the defendants ʺagreed, confederated and conspired with Defendant Hasty 

11    throughout the period of [] Gonzalezʹs confinement in [the] SHU to keep []  

12    Gonzalez unlawfully confined to [the] SHU under harsh conditions . . . .ʺ  Compl. 

13    ¶ 30 (Pl.ʹs Appʹx 69) (capitalization altered).   

14          While at the MCC (Manhattan) SHU, Gonzalez filed at least twenty‐nine 

15    administrative complaints.  Six of them, the first of which was filed on May 2, 

16    2000, related to his SHU confinement.  He exhausted his MCC SHU‐related 

17    administrative remedies on November 15, 2000, when the BOP denied his last 

18    appeal.  



                                                  6 
       
                                                                                         No. 13‐2844 
                                                                                     Gonzalez v. Hasty 

 1                  While confined in the MDC (Brooklyn) SHU, Gonzalez filed at least forty‐

 2    two administrative complaints, three of which related to his MDC SHU 

 3    confinement.  He filed his first MDC SHU‐related request on February 14, 2002.  

 4    The BOP denied this request on July 2, 2002.  He administratively exhausted all 

 5    of his MDC SHU‐related remedies on August 8, 2002, when the BOP denied his 

 6    last request.  

 7                  As noted, Gonzalez was released from the MDC SHU on May 11, 2002, 

 8    which was shortly after Hasty retired.  The district court accordingly concluded 

 9    that the statute of limitations should be tolled for as few as 116 or as many as 174 

10    days, representing the period during which Gonzalez was exhausting his 

11    administrative remedies.6  Gonzalez v. Hasty, No. 12‐cv‐5013, 2013 WL 3816587, at 

12    *4, 2013 U.S. Dist. LEXIS 102215, at *12‐13 (E.D.N.Y. July 22, 2013).   




                                                                  
         The district court did not explain how it arrived at these numbers.  The defendantsʹ 
          6

      brief suggests that ʺ[t]he 174‐day period calculated by the court represents the period 
      from when Gonzalez submitted his first MDC‐SHU administrative remedy request 
      (February 14, 2002) until the last denial of a final appeal in any of his three 
      administrative remedy requests (August 8, 2002 denial of February 22, 2002 request).ʺ  
      The 116‐day period ʺappears to be the period from when Gonzalez submitted his last 
      MDC‐SHU administrative remedy request (February 24, 2002) until the denial of his 
      final appeal of that specific request (June 20, 2002).ʺ  Def.sʹ Br. at 24 n.9.  We note also 
      that the defendants calculated that the upper limit of the tolling period is 175 days, not 
      174. 
                                                                     7 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1             Gonzalez commenced this Bivens action on May 31, 2005, in the United 

 2    States District Court for the Southern District of New York, alleging that his 

 3    confinement in the MCC and MDC SHUs violated his First, Fifth, and Eighth 

 4    Amendment rights.  As a result, his suit was timely under the applicable three‐

 5    year statute of limitations insofar as it relates to claims dating back to on or about 

 6    February 4, 2002 (assuming a 116‐day tolling period) or December 8, 2001 

 7    (assuming a 174‐day tolling period).  Because the parties do not discuss which, if 

 8    either, of these dates represents the correct tolling period, and such a 

 9    determination is not necessary to the analysis that follows, we leave it to the 

10    district court on remand to determine the date by which any timely claims must 

11    have accrued.  We hereinafter refer to that date as the ʺcutoff date.ʺ  

12             A summary of key dates is as follows: 

          February 28, 1999     Gonzalez was placed in the MCC (Manhattan) 
                                SHU 
          May 2, 2000           Gonzalez lodged his first administrative 
                                complaint alleging that his MCC SHU 
                                detention was improper
          November 15, 2000     All of Gonzalezʹs MCC SHU‐related 
                                administrative complaints were exhausted 
          July 24, 2001         Gonzalez was transferred from the MCC SHU 
                                to the MDC (Brooklyn) SHU
          February 14, 2002     Gonzalez made his first MDC SHU‐related 
                                request for administrative remedy
          May 11, 2002          Gonzalez was released from the MDC SHU  


                                                8 
       
                                                                                                            No. 13‐2844 
                                                                                                        Gonzalez v. Hasty 

          July 2, 2002                                         The BOP denied Gonzalezʹs first MDC SHU‐
                                                               related administrative complaint
          August 8, 2002                                       All of Gonzalezʹs MDC SHU‐related 
                                                               administrative requests were exhausted 
          May 31, 2005                                         Gonzalez commenced a Bivens action in the 
                                                               Southern District of New York 

 1    Procedural History 

 2                  On May 31, 2005, Gonzalez brought suit against Hasty, in his capacity as 

 3    warden of both the MCC (Manhattan) and MDC (Brooklyn), and various other 

 4    personnel from both facilities, in the United States District Court for the Southern 

 5    District of New York.  On March 27, 2007, the district court (Richard M. Berman, 

 6    Judge) dismissed Gonzalezʹs MCC claims as time‐barred.  Gonzalez v. Hasty, No. 

 7    05‐cv‐6076, 2007 WL 914238, at *3, 2007 U.S. Dist. LEXIS 21668, at *8‐9 (S.D.N.Y. 

 8    Mar. 27, 2007), vacated, 651 F.3d 318 (2d Cir. 2011).  It concluded that the 

 9    applicable three‐year statute of limitations had run because Gonzalezʹs claims 

10    ripened when he was transferred out of the MCC, on July 24, 2001.  Id.  The 

11    district court dismissed Gonzalezʹs MDC claims for improper venue, explaining 

12    that none of the events underlying those claims had occurred in the Southern 

13    District.7  Id., 2007 WL 914238, at *3, 2007 U.S. Dist. LEXIS 21668, at *11.   



                                                                  
         The MCC is located in the Southern District of New York; the MDC is located in the 
          7

      Eastern District of New York. 
                                                                             9 
       
                                                                                        No. 13‐2844 
                                                                                    Gonzalez v. Hasty 

 1                  Gonzalez appealed.  We decided that the district court erred in failing to 

 2    apply tolling to the statute of limitations during the time in which Gonzalez was 

 3    exhausting his administrative remedies.  Gonzalez v. Hasty, 651 F.3d 318, 323‐24 

 4    (2d Cir. 2011).  Because it was not clear from the record when Gonzalez first 

 5    initiated his administrative claim, thereby commencing the tolling period, we 

 6    vacated the dismissal and remanded the case to the district court.  Id. at 324.  We 

 7    also directed the district court to transfer Gonzalezʹs MDC claims to the Eastern 

 8    District of New York if it once again determined that venue did not lie in the 

 9    Southern District.  Id. at 325.  We expressly ʺdecline[d] to decide on th[e] record 

10    [before us] whether the continuing violation doctrine allows the two 

11    confinements to be aggregated in order to preserve MCC claims that might 

12    otherwise have been lost absent prolonged tolling, and to lengthen the period of 

13    confinement in [the] SHU.ʺ  Id. at 320 n.1. 

14                  On remand, the district court granted the defendantsʹ motion for partial 

15    summary judgment, concluding that Gonzalezʹs claims against all of the MCC 

16    defendants except for Hasty were time‐barred.8  Gonzalez v. Hasty, 05‐cv‐6076, 

17    2012 WL 4473689, at *7‐9, 2012 U.S. Dist. LEXIS 141251, at *22‐27 (S.D.N.Y. Sept. 

18    28, 2012).  The court rejected Gonzalezʹs argument that the continuing violation 
                                                                  
          8    Gonzalez does not appeal this decision. 
                                                                     10 
       
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    doctrine, described at some length in the Discussion section of this opinion 

 2    below, applied to delay the start of the limitations period as to the MCC claims, 

 3    reasoning that the Second Circuit has never applied the doctrine to a Bivens 

 4    action, and even if the doctrine did apply to Bivens claims, Gonzalez failed to 

 5    allege that the MCC defendants committed any wrongful acts within the 

 6    limitations period.  Id., 2012 WL 4473689, at *8, 2012 U.S. Dist. LEXIS 141251, at 

 7    *24‐26.  Because the parties acknowledged that at least some of Gonzalezʹs claims 

 8    against Hasty and the MDC defendants might be timely, the court transferred 

 9    the case to the Eastern District pursuant to the Second Circuitʹs instruction. 9  Id., 

10    2012 WL 4473689, at *10, 2012 U.S. Dist. LEXIS 141251, at *32. 

11                  After the case was transferred, the remaining defendants moved to dismiss 

12    or, in the alternative, for summary judgment.  Gonzalez v. Hasty, Motion, 12‐cv‐

13    5013, Dkt. No. 106 (Feb. 13, 2013).  Gonzalez argued that the continuing violation 

14    doctrine should apply to his Bivens claims to delay the start of the limitations 

15    period until the date of his release from the MDC SHU.  Doing so, he argued, 

16    would render his claims timely after taking into account administrative tolling.  

17    The district court rejected this argument and granted the defendantsʹ motion to 
                                                                  
         The district court stated that it did not need to decide ʺwhether the continuing 
          9

      violation doctrine applie[d] to Warden Hasty,ʺ since he remained a defendant in the 
      case.  Id., 2012 WL 4473689, at *9, U.S. Dist. LEXIS 141251, at *27. 
                                                                     11 
       
                                                                                  No. 13‐2844 
                                                                              Gonzalez v. Hasty 

 1    dismiss, concluding that even if the continuing violation doctrine could apply in 

 2    some Bivens actions, it would not apply in this case.  Gonzalez, 2013 WL 3816587, 

 3    at *3, 2013 U.S. Dist. LEXIS 102215, at *7.   

 4          The district court observed that a claim typically accrues when a plaintiff 

 5    has full knowledge of the material facts that give rise to it.  Id., 2013 WL 3816587, 

 6    at *2, 2013 U.S. Dist. LEXIS 102215, at *6.  The court further reasoned that 

 7    Gonzalez had complained that his lengthy SHU confinement at the MCC 

 8    (Manhattan) was improper, and if that were so, he was thereby demonstrating 

 9    knowledge that his placement in the MDC (Brooklyn) SHU similarly was 

10    improper.  Id., 2013 WL 3816587, at *3, 2013 U.S. Dist. LEXIS 102215, at *7.  But 

11    Gonzalez did not commence the MDC action until May 31, 2005, which was 

12    more than three years after he entered the MDC SHU, taking into account 

13    administrative tolling.  Id., 2013 WL 3816587, at *4, 2013 U.S. Dist. LEXIS 102215, 

14    at *12‐13.  The court also failed to rule on Gonzalezʹs request for discovery.   

15          Gonzalez appeals from the district courtʹs dismissal, arguing that the 

16    continuing violation doctrine applies to his claims against Hasty, which relate to 

17    his confinement at both the MCC and MDC, and his claims against the other 

18    MDC defendants: James Sherman, Salvatore LoPresti, ʺOrtiz,ʺ Inspector Barrere, 



                                                 12 
       
                                                                                      No. 13‐2844 
                                                                                  Gonzalez v. Hasty 

 1    and ʺC.O. White, #8413,ʺ which involve only his incarceration in the MDC.  He 

 2    also appeals from the district courtʹs implicit denial of his discovery request and 

 3    requests reassignment of his case to another judge on remand.   

 4                                            DISCUSSION 
 5          I.      Standard of Review 
 6               We review the district courtʹs grant of the defendantsʹ motion to dismiss 

 7    under Rule 12(b)(6) de novo, accepting the allegations in the complaint as true and 

 8    drawing all reasonable inferences in favor of the non‐moving party.  Vietnam 

 9    Assʹn for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 

10    2008).   


11         II.      Statute of Limitations 
12    A.         The Nature and Scope of the Continuing Violation Doctrine 

13               The statute of limitations for Bivens claims is governed by the statute of 

14    limitations applicable to New York state law ʺpersonal injury claims not 

15    sounding in intentional tort.ʺ  Chin v. Bowen, 833 F.2d 21, 23‐24 (2d Cir. 1987).  

16    New York Civil Practice Law and Rules section 214(5) provides a three‐year 

17    statute of limitations for such claims.  Federal law, however, governs the 

18    determination of when the statute of limitations begins to run.  Kronisch v. United 

19    States, 150 F.3d 112, 123 (2d Cir. 1998).  A Bivens claim accrues under federal law 


                                                    13 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1    for statute of limitations purposes when a plaintiff either has knowledge of his or 

 2    her claim or has enough information that a reasonable person would investigate 

 3    and discover the existence of a claim.  See id. at 123‐24. 


 4          The continuing violation doctrine, where applicable, provides an 

 5    ʺexception to the normal knew‐or‐should‐have‐known accrual date.ʺ  Harris v. 

 6    City of New York, 186 F.3d 243, 248 (2d Cir. 1999).  It applies to claims ʺcomposed 

 7    of a series of separate acts that collectively constitute one unlawful [] practice.ʺ  

 8    Washington v. Cty. of Rockland, 373 F.3d 310, 318 (2d Cir. 2004) (quoting Natʹl R.R. 

 9    Passenger Corp. v. Morgan, 536 U.S. 101, 111 (2002)).  The continuing violation 

10    doctrine thus applies not to discrete unlawful acts, even where those discrete acts 

11    are part of a ʺserial violation[],ʺ but to claims that by their nature accrue only 

12    after the plaintiff has been subjected to some threshold amount of mistreatment.  

13    Morgan, 536 U.S. at 114‐15.   


14          Accordingly, where the continuing violation doctrine applies, the 

15    limitations period begins to run when the defendant has ʺengaged in enough 

16    activity to make out an actionable . . . claim.ʺ  Id. at 117.  A claim will be timely, 

17    however, only if the plaintiff ʺallege[s] . . . some non‐time‐barred actsʺ 

18    contributing to the alleged violation.  Harris, 186 F.3d at 250.  


                                                 14 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1          The continuing violation doctrine typically arises in the context of a 

 2    complaint of unlawful workplace discrimination challenged under Title VII of 

 3    the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.  ʺ[U]nder the continuing 

 4    violation exception to the Title VII limitations period, if a Title VII plaintiff files 

 5    an [Equal Employment Opportunity Commission] charge that is timely as to any 

 6    incident of discrimination in furtherance of an ongoing policy of discrimination, 

 7    all claims of acts of discrimination under that policy will be timely even if they 

 8    would be untimely standing alone.ʺ  Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 

 9    135, 155‐56 (2d Cir. 2012) (internal quotation marks omitted). 


10          To prevail, a plaintiff alleging a hostile work environment claim under 

11    Title VII, for example, must show that under the totality of the circumstances, the 

12    alleged conduct was so ʺsevere or pervasive as to create an objectively hostile or 

13    abusive work environment.ʺ  Patterson v. Cty. of Oneida, 375 F.3d 206, 227 (2d Cir. 

14    2004) (internal quotation marks omitted).  The alleged conduct in many hostile 

15    work environment cases must be repeated or ongoing before it is adequately 

16    severe or pervasive to constitute a violation.  Alfano v. Costello, 294 F.3d 365, 374 

17    (2d Cir. 2002) (ʺAs a general rule, incidents must be more than episodic; they 




                                                 15 
       
                                                                                   No. 13‐2844 
                                                                               Gonzalez v. Hasty 

 1    must be sufficiently continuous and concerted in order to be deemed pervasive.ʺ 

 2    (internal quotation marks omitted)).   


 3           While the doctrineʹs use is most often encountered in connection with 

 4    actions asserting Title VII violations, its application is by no means limited to that 

 5    context.  We have, for example, applied it to an Eighth Amendment claim of 

 6    deliberate indifference to serious medical needs brought under 42 U.S.C. § 1983 

 7    where the ʺprisoner challenge[d] a series of acts that together comprise[d]ʺ his 

 8    claim.  Shomo v. City of New York, 579 F.3d 176, 182 (2d Cir. 2009).  We have also 

 9    applied it to an unlawful takings claim under section 1983.  Sherman v. Town of 

10    Chester, 752 F.3d 554, 566‐67 (2d Cir. 2014).  Other circuits also have invoked the 

11    doctrine more broadly.  See, e.g., Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 

12    2013) (applying the continuing violation doctrine to an Eighth Amendment claim 

13    concerning ʺthe cumulative impact of numerous imposed lockdownsʺ on the 

14    plaintiff).   


15           We see no reason why the doctrine thus applied from time to time to 

16    Eighth Amendment claims against state actors brought under section 1983 would 

17    not in a proper case be applicable to an Eighth Amendment claim against federal 

18    officials brought under Bivens.  Cf. Chin v. Bowen, 833 F.2d at 24 (ʺBoth Bivens and 


                                                16 
       
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    section 1983 actions are designed to provide redress for constitutional violations.  

 2    Though the two actions are not precisely parallel, there is a general trend in the 

 3    appellate courts to incorporate § 1983 law into Bivens suits.ʺ (internal quotation 

 4    marks and footnote omitted)).  The controlling feature of the doctrine is not the 

 5    source of the right of action, but rather the characteristics of the claim.  


 6          In an attempt to rebut the plaintiffʹs position that the continuing violation 

 7    doctrine can apply in a Bivens action, the defendants rely on our decision in Mix 

 8    v. Delaware & Hudson Railway Co., 345 F.3d 82 (2d Cir. 2003).  There we concluded 

 9    that the continuing violation doctrine did not apply to a claim for injury under 

10    the Federal Employersʹ Liability Act (ʺFELAʺ).  Id. at 89.  The plaintiff had argued 

11    that Morgan supported the continuing violation doctrineʹs application to his 

12    claim for hearing loss, which he sustained gradually during his employment at 

13    various railway yards.  Id. at 84‐85, 89.  We rejected that argument, drawing a 

14    distinction between Title VIIʹs ʺoccurrence‐based trigger for the statute of 

15    limitations,ʺ by which the statute of limitations begins to run when the ʺunlawful 

16    employment practice has occurred,ʺ and FELAʹs ʺdiscovery‐based trigger,ʺ by 

17    which the statute of limitations begins to run when the plaintiff discovers or has 




                                                17 
       
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    enough information from which he or she should have discovered the injury and 

 2    its cause.  Id. at 89 (internal quotation marks omitted). 


 3          Bivens and section 1983 claims, like those under FELA, typically are subject 

 4    to a ʺdiscovery‐based trigger.ʺ  But we do not read Mix as recognizing a 

 5    categorical bar to the continuing violation doctrineʹs application to claims that 

 6    otherwise would be subject to the discovery rule.  Doing so would cast serious 

 7    doubt on our decision to apply the continuing violation doctrine to a claim 

 8    otherwise subject to the discovery rule, as we did in Shomo, and would render 

 9    our prior characterization of the continuing violation doctrine as an ʺexceptionʺ 

10    to the discovery rule senseless.  See Harris, 186 F.3d at 248.  We therefore do not 

11    read Mix as a barrier to the application of the doctrine to Gonzalezʹs 

12    constitutional claims. 


13    B.    The Continuing Violation Doctrineʹs Application to Gonzalezʹs Claims 

14          The defendants argue that the district court was correct to conclude that 

15    Gonzalezʹs MDC‐related claims accrued on July 24, 2001, when he was 

16    transferred from the MCC (Manhattan) SHU to the MDC (Brooklyn) SHU, 

17    because he ʺknew of his alleged injuryʺ on that date.ʺ  Def.sʹ Br. 30.  They also 

18    contend that even if the continuing violation doctrine can apply to some Bivens 


                                                18 
       
                                                                                 No. 13‐2844 
                                                                             Gonzalez v. Hasty 

 1    actions, it does not apply to this one, at least in part because Gonzalez complains 

 2    of discrete acts.  The defendants argue in the alternative that we should affirm 

 3    because Gonzalez has not exhausted his administrative remedies with respect to 

 4    any claims he may have for acts taken after the cutoff date and because Gonzalez 

 5    purportedly has failed to adequately allege that his claims are timely as to each 

 6    individual defendant.  See Eagleston v. Guido, 41 F.3d 865, 872 (2d Cir. 1994) (A 

 7    court must ʺconsider[] specifically as to each defendant at what point [the 

 8    plaintiff] ha[s] a compensable claim . . . .ʺ). 


 9           We agree that the continuing violation doctrine does not apply to 

10    Gonzalezʹs First and Fifth Amendment claims, which are based on discrete acts 

11    by the defendants, each of which would start the running of the statute of 

12    limitations for that act.  Some of those discrete acts, however, appear to have 

13    occurred after the cutoff date and therefore may provide a basis for a timely 

14    claim even absent application of the doctrine, although damages would only be 

15    available for acts within the limitations period.  Moreover, for the reasons that 

16    follow, we conclude that the continuing violation doctrine may apply to 

17    Gonzalezʹs Eighth Amendment claim.  We leave it to the district court to evaluate 

18    in the first instance the defendantsʹ alternative arguments for dismissal, premised 


                                                  19 
       
                                                                                       No. 13‐2844 
                                                                                   Gonzalez v. Hasty 

 1    on exhaustion and the timeliness of Gonzalezʹs claims as to each individual 

 2    defendant.  


 3              1. First Amendment Retaliation 
 4                  The continuing violation doctrine does not apply to Gonzalezʹs First 

 5    Amendment claim. 10  In order to state a claim for retaliation in violation of the 

 6    First Amendment, a plaintiff must allege ʺ(1) that the speech or conduct at issue 

 7    was protected, (2) that the defendant took adverse action against the plaintiff, 

 8    and (3) that there was a causal connection between the protected speech and the 

 9    adverse action.ʺ Garcia v. SUNY Health Scis. Ctr., 280 F.3d 98, 106‐07 (2d Cir. 2001) 

10    (internal quotation marks omitted).  Gonzalezʹs claim, as it is pled, is premised 

11    on the discrete act of placing him in the SHU for 1163 days ʺin retaliation for 

12    statements which he had made concerning [] Hasty.ʺ  Compl. ¶ 56 (Pl. Appʹx 75).   


13                  Hastyʹs decision to confine Gonzalez to the MCC (Manhattan) SHU was a 

14    discrete act that occurred on or about February 28, 1999.  His decision to confine 

15    Gonzalez to the MDC (Brooklyn) SHU similarly was a discrete act that occurred 

16    on or about July 24, 2001.  Any claim that Gonzalez may have had for those acts 

17    accrued on the dates on which they occurred, both of which were more than 
                                                                  
          We assume without deciding that a First Amendment claim is cognizable under 
          10

      Bivens.  Cf. Zherka v. Ryan, 52 F. Supp. 3d 571, 579 (S.D.N.Y. 2014) (ʺ[T]he Second Circuit 
      has not recognized a Bivens action sounding in the First Amendment.ʺ). 
                                                                     20 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1    three years before the cutoff date.  As this Court previously has explained in a 

 2    non‐precedential summary order, ʺ[t]he mere fact that the effects of retaliation 

 3    are continuing does not make the retaliatory act itself a continuing one.ʺ  Deters v. 

 4    City of Poughkeepsie, 150 F. Appʹx 10, 12 (2d Cir. 2005) (summary order).   


 5                  Gonzalez might have had a timely First Amendment claim against Hasty 

 6    and the other defendants to the extent that they made periodic retaliatory 

 7    decisions to maintain Gonzalez in the SHU after the cutoff date.11  But he does 

 8    not allege that Hasty or any of the other defendantsʹ periodic decisions not to 

 9    release him from the SHU were motivated by such retaliation.  See, e.g., Compl. ¶ 

10    56 (Pl. Appʹx 75) (alleging that his ʺconfinement in [the] SHU . . . for 1163 days in 

11    retaliation for statements which he had made concerning Defendant HASTY 

12    violated his rights to free speech under the First Amendmentʺ).  


13                  We therefore conclude that Gonzalezʹs First Amendment claim is 

14    untimely. 


15              2. Fifth Amendment Due Process 
16                  Gonzalez alleges that the defendants deprived him of due process in 

17    violation of the Fifth Amendment by failing to provide him with ʺrequired 

                                                                  
          The district court might consider allowing Gonzalez to replead this claim, should he 
          11

      request leave to do so, in light of our opinion clarifying the law in this area. 
                                                                     21 
       
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    notices, hearings and other procedural protections and [] required disclosure of 

 2    documentary evidenceʺ while he was confined in the SHU.  Compl. ¶ 54 (Pl.ʹs 

 3    Appʹx 75).  The continuing violation doctrine does not apply to this claim.  


 4          In determining whether an inmateʹs confinement effects a violation of 

 5    procedural due process, we consider ʺwhether the plaintiff had a protected 

 6    liberty interest in not being confined . . . and, if so, [] whether the deprivation of 

 7    that liberty interest occurred without due process of law.ʺ  Tellier v. Fields, 280 

 8    F.3d 69, 79‐80 (2d Cir. 2000) (internal quotation marks omitted; ellipsis in 

 9    original).  ʺA prisonerʹs liberty interest is implicated by prison discipline, such as 

10    SHU confinement, only if the discipline imposes [an] atypical and significant 

11    hardship on the inmate in relation to the ordinary incidents of prison life . . . .ʺ  

12    Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (internal quotation marks 

13    omitted).  Determining whether the hardship imposed is ʺatypical and 

14    significantʺ requires consideration of ʺ[b]oth the conditions and their duration.ʺ  

15    Id. (internal quotation marks omitted).  A period of confinement under typical 

16    SHU conditions lasting longer than 305 days, for example, triggers a protected 

17    liberty interest, whereas a period of confinement lasting between 101 and 305 




                                                 22 
       
                                                                                   No. 13‐2844 
                                                                               Gonzalez v. Hasty 

 1    days may trigger a protected liberty interest, depending on the specific 

 2    conditions of confinement.  Id. at 64‐65.   


 3             Failure to provide an inmate with the procedural protections afforded 

 4    under 28 C.F.R. § 541.22 after a protected liberty interest attaches may constitute 

 5    a violation of the inmateʹs right to procedural due process.  See Tellier, 280 F.3d at 

 6    79‐83; cf. Palmer, 364 F.3d at 64 (ʺ[The inmate] had no right to due process at his 

 7    hearing unless a liberty interest was infringed as a result.ʺ (alterations, emphasis, 

 8    and internal quotation marks omitted)).  As a result, a discrete claim may accrue 

 9    under the Fifth Amendment each time that a defendant fails to provide an 

10    inmate with the notice, hearing, or evaluation to which he is entitled after a 

11    liberty interest attaches.  These denials or failures are discrete acts, which may 

12    combine to form a ʺserial violation.ʺ  But Morgan forecloses the continuing 

13    violation doctrineʹs application to claims of this nature.  Morgan, 536 U.S. at 114‐

14    15.   


15             Gonzalez may have a timely claim, however, for a violation of his right to 

16    procedural due process notwithstanding the inapplicability of the continuing 

17    violation doctrine.  He alleges, inter alia, that the defendants failed to hold 

18    required weekly and monthly reviews to assess the need for his continued SHU 


                                                23 
       
                                                                                    No. 13‐2844 
                                                                                Gonzalez v. Hasty 

 1    confinement.  See Compl. ¶ 24 (Pl.ʹs Appʹx 67).  At least some of those regular 

 2    meetings and hearings should have occurred during the final months of 

 3    Gonzalezʹs confinement, some portion of which was after the cutoff date.  The 

 4    district courtʹs view that Gonzalezʹs claims alleging discrete acts are untimely 

 5    because he knew or should have known that he had a claim premised on his 

 6    SHU confinement seems to us mistaken in light of the nature of the claims.  

 7    Where, as here, a plaintiff complains of a discrete act or series of discrete acts, 

 8    each of which violates the law, the plaintiff has a separate claim for each act, and 

 9    each act carries its own limitations period.  Cf. Morgan, 536 U.S. at 113 (ʺEach 

10    discrete discriminatory act starts a new clock for filing charges alleging that 

11    act.ʺ).   


12            We leave it to the district court to determine in the first instance at what 

13    point, if any, a protected liberty interest attached under the facts of this case, and 

14    what portion, if any, of Gonzalezʹs Fifth Amendment claims accrued after the 

15    cutoff date.   


16          3. Eighth Amendment Cruel and Unusual Punishment 
17            Finally, Gonzalez claims that the length and conditions of his confinement 

18    in the SHU ʺviolated his rights under the Eighth Amendmentʹs prohibition 



                                                 24 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1    against cruel and unusual punishment.ʺ  Compl. ¶ 55 (Pl. Appʹx 75).  This claim 

 2    is subject to the continuing violation doctrine. 


 3          ʺConfinement in a prison or in an isolation cell is a form of punishment 

 4    subject to scrutiny under Eighth Amendment standards.ʺ  Hutto v. Finney, 437 

 5    U.S. 678, 685 (1978).  In order to establish an Eighth Amendment violation, an 

 6    inmate must show ʺ(1) a deprivation that is objectively, sufficiently serious that 

 7    he was denied the minimal civilized measure of lifeʹs necessities, and (2) a 

 8    sufficiently culpable state of mind on the part of the defendant official . . . .ʺ  

 9    Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir. 2001) (internal quotation marks 

10    omitted).  Although ʺ[i]t is perfectly obvious that every decision to remove a 

11    particular inmate from the general prison population for an indeterminate period 

12    could not be characterized as cruel and unusual[,] . . . [i]t is equally plain [] that 

13    the length of confinement cannot be ignored in deciding whether the [overall 

14    conditions of] confinement meet[] constitutional standards.ʺ  Hutto, 437 U.S. at 

15    686.  In other words, whether incarceration in the SHU violates the Eighth 

16    Amendment, like the liberty interest inquiry discussed above, depends on the 

17    duration and conditions of the confinement. 




                                                 25 
       
                                                                                 No. 13‐2844 
                                                                             Gonzalez v. Hasty 

 1          An Eighth Amendment claim predicated on SHU confinement therefore 

 2    typically accrues only after an inmate has been confined in the SHU for a 

 3    prolonged period of time.  This is properly analogous to the Eighth Amendment 

 4    deliberate indifference claim in Shomo, in which the plaintiff ʺchallenge[d] a 

 5    series of acts that together comprise[d]ʺ his Eighth Amendment claim, 579 F.3d at 

 6    182, and Morgan, in which the hostile work environment claim accrued only after 

 7    the plaintiff had been subjected to some threshold amount of workplace abuse, 

 8    536 U.S. at 114‐15.  It follows that the continuing violation doctrine should be 

 9    applied to an Eighth Amendment claim of this nature.  


10          Gonzalezʹs claim as he has pled it, assuming it otherwise is viable, accrued 

11    only after the defendants had confined him in the SHU for some threshold 

12    period of time.  This renders the continuing violation doctrine applicable.  At 

13    what point Gonzalezʹs claim accrued, though, is a question of fact determinable 

14    only by a close assessment of the conditions to which Gonzalez was subjected as 

15    a function of the length of that confinement.  But, assuming his claim accrued 

16    some months or years before the cutoff date, Morgan stands for the proposition 




                                               26 
       
                                                                                         No. 13‐2844 
                                                                                     Gonzalez v. Hasty 

 1    that his entire Eighth Amendment claim will be timely as long as the violation of 

 2    rights continued past the cutoff date.  Morgan, 536 U.S. at 117.12   


 3             III.         Discovery 
 4                    The district court did not rule on or otherwise address Gonzalezʹs 

 5    discovery request for ʺ[a]ll documents, requests, communications, approvals and 

 6    orders pertaining to plaintiff Gonzalezʹs transfer from [the] MCC to [the] MDC 

 7    on or about July 24, 2001 and the names and titles of all staff who were in any 

 8    way involved with said documents.ʺ  Pl.ʹs Appʹx 58‐59.  Gonzalez appeals from 

 9    the courtʹs implicit denial of his request.  Taking into account Gonzalezʹs failure 

10    to move to compel discovery under Federal Rule of Civil Procedure 56(d), the 

11    district courtʹs failure to explicitly respond to his letter request that the court 

12    direct discovery, and the fact that we now remand in part, we decline to decide 

13    whether the district courtʹs implicit denial was proper.  Gonzalez may renew any 

14    discovery requests to the district court on remand.  


15             IV.          Reassignment on Remand 
16                    Gonzalez contends that the case should be reassigned to a different judge 

17    on remand because the district court displayed ʺprejudice[]ʺ and ʺanimosityʺ 

                                                                  
          The district court should, in the first instance, determine whether the continuing 
          12

      violation doctrineʹs application renders Gonzalezʹs MCC SHU‐related Eighth 
      Amendment claim against Hasty timely. 
                                                                     27 
       
                                                                                     No. 13‐2844 
                                                                                 Gonzalez v. Hasty 

 1    towards him.  Pl.ʹs Br. 45, 48.  He further contends that the district court 

 2    improperly coached the defendantsʹ attorneys with respect to the timing of their 

 3    motions to dismiss and for summary judgment to facilitate their avoidance of 

 4    discovery.  We reject the request. 


 5          Reassignment is granted only in ʺunusual circumstances.ʺ  United States v. 

 6    Robin, 553 F.2d 8, 9‐10 (2d Cir. 1977) (en banc) (per curiam); see also United States 

 7    v. City of New York, 717 F.3d 72, 99 (2d Cir. 2013) (ʺ[Reassignment] is an extreme 

 8    remedy, rarely imposed . . . .ʺ).  We consider three factors in determining 

 9    whether reassignment is warranted: 


10          (1)  whether  the  original  judge  would  reasonably  be  expected  upon 
11          remand  to  have  substantial  difficulty  in  putting  out  of  his  or  her 
12          mind  previously‐expressed  views  or  findings  determined  to  be 
13          erroneous  or  based  on  evidence  that  must  be  rejected,  (2)  whether 
14          reassignment is advisable to preserve the appearance of justice, and 
15          (3) whether reassignment would entail waste and duplication out of 
16          proportion to any gain in preserving the appearance of fairness. 
17    Martens v. Thomann, 273 F.3d 159, 174 (2d Cir. 2001) (quoting Mackler Prods., Inc. 

18    v. Cohen, 225 F.3d 136, 146‐47 (2d Cir. 2000)). 


19          We find nothing in the record that would serve as a basis for a conclusion 

20    that the district judge would have difficulty putting aside any of his previous 

21    views of the case that are contrary to those of this Court expressed or implied in 


                                                 28 
       
                                                                                      No. 13‐2844 
                                                                                  Gonzalez v. Hasty 

1    this opinion, or that reassignment is necessary to preserve ʺthe appearance of 

2    justice.ʺ13  Id.  


3                                                                   CONCLUSION 
4                  For the foregoing reasons, the judgment of the district court is AFFIRMED 

5    in part and VACATED and REMANDED in part for further proceedings in the 

6    district court. 




                                                                 
         To the extent that the district court suggested that the defendants proceed on a 
         13

     motion to dismiss before engaging in discovery and moving for summary judgment, 
     this appears to us, under the circumstances of this case, to be nothing more than 
     reasonable case management. 
                                                                        29